Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
11, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00510-CV



                      IN RE PHYLLIS MORGAN, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               239th District Court
                            Brazoria County, Texas
                        Trial Court Cause No. 95704-CV

                         MEMORANDUM OPINION

      On June 27, 2019, relator Phyllis Morgan filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable Patrick Sebesta,
presiding judge of the 239th District Court of Brazoria County, to vacate his June
21, 2019 order for relator to produce her homeowner’s insurance policy within thirty
days of the order.

      Relator also has filed a motion for temporary relief, asking this court to stay
this order pending a decision on his petition. See Tex. R. App. P. 52.10.

      To obtain mandamus relief, a relator must show that the trial court clearly
abused its discretion. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)
(orig. proceeding); In re Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding)
(per curiam). Relator has not shown that the trial court clearly abused its discretion.
We therefore deny relator’s petition for writ of mandamus and motion for stay.


                                        PER CURIAM


Panel consists of Justices Wise, Jewell, and Hassan.




                                          2